DETAILED ACTION
Claims 1-15 are presented for examination.
Claims 1-15 have been amended.
This office action is in response to the amendment submitted on 07-APR-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 101 has been withdrawn. 

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

CA 3077300 rejection dated 16 FEB 2022 states “A search of the prior art has thus far failed to reveal any pertinent references.”
GB2005129.8 examination report dated 6 JAN 2022 has identified no additional prior art and recites “I have examined your application in the form that it was printed by WIPO when it was in the international phase. I have taken into account the contents of the International Preliminary Report on Patentability dated 19 May 2020. I have taken into account the processing of your equivalent application CA 3077300 Al and in particular the arguments presented in the agent's letter of 21 September 2021 regarding the novelty and inventiveness of the claims and I have found them persuasive. I have also taken into account the documents cited against your equivalent application FR 3073556 Al but have not found them relevant to novelty or inventive step. As such at this stage your claims appear to be distinguished over the identified prior art.”
FR1858075 examination report 7 APR 2020 cites HSU et al., WO2010/047859A1 and Mohiuddin et al., STRESS-DEPENDENT POROSITY AND PERMEABILITY OF A SUITE OF SAMPLES FROM SAUDI ARABIAN SANDSTONE AND LIMESTONE RESERVOIRS [2000]. Neither reference teaches the compressibility test nor converting the confining stress to corresponding pressure values.

PCT/US2017/061457 cites references HINCHMAN et al. US Patent 5058012 A and Calhoun et al., U.S. Patent Application Publication 2006/0131074 A1 as ‘Y’ references. The Calhoun reference was previously applied in the Non-Final Rejection.
Examiner has not found the HINCHMAN relevant. HINCHMAN fails to teach confining stress or pore compressibility test. The reference is directed towards analyzing core data for indexing.

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 6, and 11, specifically

obtaining, by a computing device, rock mechanics data from the pore compressibility test performed on the reservoir rock sample, wherein the rock mechanics data includes confining stress values measured for the reservoir rock sample during the pore compressibility test;
converting, by the computing device, the rock mechanics data from a function of confining stress to a function of pore pressure using dimensionless stress to pore pressure conversion (“DSPC’”), wherein the confining stress values included in the rock mechanics data are converted to corresponding pore pressure values;

In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-15 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062. The examiner can normally be reached M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146